                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA


Craig Casler, as Trustee for the               Case No. 0:18-cv-01020 (WMW/LIB)
Heirs and Next-of-Kin of Abby
Rudolph, deceased,

                   Plaintiff,

vs.

Clay County, Minnesota, et al.,

                   Defendants.


         DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
________________________________________________________________________

      Defendants hereby move the above-named Court for an Order granting
Defendants summary judgment per Fed. R. Civ. P. 56 and dismissing this action
in its entirety, on the grounds there is no genuine issue as to any material fact and
Defendants are entitled to a judgment as a matter of law. Said motion is based
upon the attached Memorandum of Law, the affidavits, declarations, and exhibits
submitted herewith, and all files, records, and proceedings herein.
                                               IVERSON REUVERS CONDON

Dated: November 8, 2019                   By
                                               Jason M. Hiveley, #311546
                                               Andrew A. Wolf, #398589
                                               9321 Ensign Avenue South
                                               Bloomington, MN 55438
                                               jasonh@irc-law.com
                                               andrew@irc-law.com
                                               (952) 548-7200
                                               Attorneys for Defendants
